Citation Nr: 0910299	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-35 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
 the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously declared forfeiture of Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO 
determined that new and material evidence had not been 
presented to reopen the previously declared forfeiture of VA 
benefits.
In March 2009, the undersigned Veterans Law Judge granted the 
appellant's motion to advance on the docket due to advanced 
age.  A copy of this ruling is associated with the claims 
folder.


FINDINGS OF FACT

1.  In a January 1972 forfeiture decision, the Board 
determined that the appellant rendered assistance to the 
Imperial Government of Japan, then an enemy of the United 
States and its Allies, and the appellant, therefore, 
forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under laws administered by VA.

2.  Notice of the Board's forfeiture decision was issued in 
January 1972.

3.  In August 1997, the RO denied a reopening of the 
previously denied forfeiture claim and notified the appellant 
of his appellate rights; no appeal was filed and that 
decision became final.

4.  Evidence received since the RO's August 1997 decision is 
cumulative of previously considered evidence, and does not 
raise a reasonable possibility of substantiating the claim 
for revocation of forfeiture.


CONCLUSIONS OF LAW

1.  The August 1997 RO decision that denied reopening of the 
previously declared forfeiture decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the August 1997 RO decision is 
not new and material, and the previously declared forfeiture 
decision may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim; (2) VA will seek to provide; and 
(3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  
Notice should be provided at the time that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 
(2004).

The Board finds that the VCAA letter sent to the appellant in 
July 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Additionally, VA 
notified the appellant of the basis of the prior denial of 
his claim and the legal requirements for reopening the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA notified the 
appellant of the basis of the prior denial of his claim and 
the legal requirements for reopening the claim.  Kent supra.  
Until the claim is reopened, no further duty to assist 
attaches and the Board notes that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims to Reopen

In a January 1972 forfeiture decision, the Board determined 
that the appellant rendered assistance to the Imperial 
Government of Japan, then an enemy of the United States and 
its Allies, and the appellant, therefore, forfeited all 
rights, claims, and benefits to which he might otherwise be 
entitled under laws administered by VA.

Specifically, in January 1972, the Board found that the 
appellant underwent training in a Bureau of Constabulary 
Academy in Manila, for about 20 days, and then was sent to 
camp Allen, Baguio, and assigned to the First Mountain 
Province Company.  He served with this company from January 
1943 to September 1944.  The Board further found that the 
appellant made no recognized effort to escape from the Bureau 
until September 1944 and he did not actively assist guerrilla 
forces or the resistance movement during his period with the 
Bureau.

At the time of the Board's January 1972 decision, the 
evidence included the appellant's own statements admitting 
that he worked in the Constabulary and a field report (dated 
March 1969) based on depositions from the appellant and other 
Bureau of Constabulary members acquainted with the appellant 
during the Japanese occupation of the Philippines.  The 
statements and depositions essentially reflect that he was 
forced to train as a member of the Constabulary and had given 
information to resistance guerrilla forces about the Japanese 
military forces.  The evidence further reflects that the 
appellant denied having taken an oath of allegiance to the 
Japanese regime although it was standard procedure for all 
Constabulary members to take the oath of allegiance upon 
completion of their training.  Also, the evidence at this 
time included a report by the Loyalty Status Board of the 
Philippine Army, which cleared the appellant of charges in 
1947 by their finding that the appellant did not collaborate 
sincerely with the enemy while a member of the Constabulary.

The Board observes that, at the time of the Board's January 
1972 decision, there was no other avenue for appeal by the 
appellant.  The Court of Appeals for Veterans' Claim (the 
Court) was created in November 1988 under Article I of the 
Constitution by the Veterans Judicial Review Act.  Therefore, 
the Board's January 1972 decision is final.

Following the Board's January 1972 forfeiture decision, the 
appellant sought to reopen the decision.  In an August 1997 
decision, the RO denied reopening of the previously declared 
forfeiture decision.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  The appellant was notified of that 
decision and filed a notice of disagreement.  However, no 
written substantive appeal was received by VA following 
issuance of the statement of the case.  The Board notes that 
an appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been issued, a 
substantive appeal.  See 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 20.200, 20, 201, 20.202.  Therefore, as no appeal was 
made, the RO's August 1997 decision became final.

The appellant again seeks to reopen the matter of forfeiture 
of VA benefits.  When the RO has disallowed a claim, it may 
not thereafter be reopened unless new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (the Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, VA received the appellant's claim to reopen in 
April 2007.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In 1997, the appellant sought to reopen his claim, seeking 
revocation of the previous forfeiture decision asserting that 
he is loyal to the United States and did not render 
assistance to an enemy.  He argued that he was a prisoner of 
war and forced to join the Bureau.

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under al laws administered by VA (except laws pertaining to 
insurances benefits).  See 38 U.S.C.A. § 6103(a) (West 2002) 
(formerly 38 U.S.C. § 3503(a)).  Any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  See 38 U.S.C.A. § 6104(a) (West 2002) (formerly 
38 U.S.C. § 3504(a)).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court noted that an original forfeiture action is an 
adversarial process initiated by VA and requires the 
application of the beyond-a- reasonable-doubt standard to 
declare a forfeiture.  The Court ruled that a declaration of 
forfeiture may be reopened upon the presentment of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
The instant appeal is an effort to reopen a forfeiture 
decision, last finally denied by the RO in August 1997.

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 'bear 
[ ] directly and substantially upon the specific matter' 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  
Trilles, 13 Vet. App. at 331 quoting 38 C.F.R. § 3.156(a) 
(1999).  Applying this reasoning herein, new and material 
evidence would be evidence tending to negate the established 
basis of the finding that the appellant had sustained 
membership in the Bureau, a component of the Japanese 
Military Forces, during the enemy occupation of the 
Philippines, and was of assistance to the Japanese Imperial 
Government in violation of 38 U.S.C. § 3504(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in August 1997.  

At the time of the August 1997 RO decision, the record 
included (1) VA Form 21-526, received June 1997, wherein the 
appellant applied for VA compensation based on prisoner of 
war status; and (2) a statement by the appellant, dated May 
1998, wherein he argues that entitlement to VA compensation 
is warranted based on his faithful service to the United 
States against the Japanese forces in World War II, combat 
against the Japanese forces in Bataan and Corregidor, his 
inclusion in the Bataan death march, and his prisoner of war 
status.  Also, the appellant alleges that, while a member of 
the Bureau of Constabulary, he gave information to guerrilla 
troops in the field and that he fought with a guerilla outfit 
in Northern Luzon, and helped capture a Japanese stronghold 
in Bessang Pass Mountain Province.

Since the time of the August 1997 RO decision, the appellant 
submitted the following:  (1) VA Form 21-526, received April 
2007, with a duplicate copy of Affidavit for Philippine Army 
Personnel showing that he was stationed at Bataan until the 
surrender and that he worked for the Bureau of Constabulary 
during the Japanese occupation of the Philippines; (2) a 
notice of disagreement, wherein he argues that he did not 
willfully have membership and service with the Bureau of 
Constabulary, noting that he was a defender at Bataan, a 
Japanese prisoner of war in April 1942, and joined the USAFIP 
in October 1943; and (3) a substantive appeal, wherein the 
appellant argues that he was not of assistance to the enemy 
and, thus, not guilty of treason, and that he joined 
guerrilla forces after escaping from the Bureau of 
Constabulary.

After reviewing the recent evidentiary submissions, the Board 
finds that the evidence submitted is not new and material.  
The evidence is cumulative in substance of evidence 
previously considered and does not tend to show that the 
appellant did not provide support to the enemy.  The 
appellant restates facts previously considered by VA and has 
not presented any exculpatory evidence with respect to his 
membership in the Constabulary.  In the absence of new and 
material evidence, the claim cannot be reopened and remains 
denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the previously-declared forfeiture 
of VA benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


